DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10588257. Although the claims at issue are not identical, they are not patentably distinct from each other because no new inventive structure or function has been claimed.

Claim Objections
The dependent claims are objected to because they depend form canceled claims.  
Claim 29 line 2 reads: “vegetaion” which should read: “vegetation”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 line 1 presents “a handle plane”.  It appears that this defined handle plane is different than the handle plane presented in claim 24 and therefore the two handle planes should be referred to as a first and second handle plane.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikula (USPN 8925293).
Regarding claim 21, Mikula discloses a mower (110) comprising: a mower deck (155); a handle assembly having a first end with a pair of arms (160) that are secured on opposite sides of the deck, the handle assembly having a second end, that is spaced from the deck, the second end having a mating component (Figure 2 shows second end of handle assembly arms 160 with a mating component defined as the second end of arms 160 to include plates 350 and the above structure) with a plurality of slots 
a handle segment (135) rotatably mounted  to the mating component (at bolts 180, column 3 lines 34-39) and rotatable in the slot plane (The handle rotates up and down in the defined vertical slot plane), the handle segment lockable relative to the handle assembly in one of a plurality of positions (Column 5 lines 40-49).

Regarding claim 22, Mikula discloses wherein the handle segment has a locking member (370) that is removably insertable into one of the plurality of slots.

Regarding claim 23, Mikula discloses wherein the handle segment includes a first handle and a second handle (Figure 2 shows a handle segment defined as the upper portion of the handle assembly.  The handle segment has first and second handles defined as left and right sides of the handle segment), and a locking member actuation device is on one of the first handle or second handle (Figure 2 shows actuation device 140 pivotally attached at opposite sides to the defined first and second handle).

Regarding claim 24, Mikula discloses a mower (110) comprising: a mower deck (155); a handle assembly having a first arm (160) and a second arm (160), the first arm secured to a first side of the deck and the second arm secured to a second side of the deck (figure 1), the handle assembly extending rearwardly from the deck to a second end, the second end of the handle assembly having a mating component, (Figure 2 shows second end of handle assembly arms 160 with a mating component defined as the second end of arms 160 to include plates 350 and the above structure) the handle assembly defining a handle plane (the handle assembly defines a vertical plane on each side of the lawn mower that is parallel to the direction of operation of the mower); and


Regarding claim 25, Mikula discloses wherein the mating component includes a plurality of slots (360), the handle segment having a locking member (370) that is secured in one of the plurality of slots to lock the handle segment in one of a plurality of positions(Column 5 lines 40-49).

Regarding claim 26, Mikula discloses wherein the handle segment includes a locking member actuation device (140) to causes the locking member to disengage from the mating component.

Regarding claim 27, Mikula discloses wherein the handle segment includes a first handle and a second handle (Figure 2 shows a handle segment defined as the upper portion of the handle assembly.  The handle segment has first and second handles defined as left and right sides of the handle segment), and the locking member actuation device is on one of the first handle and second handle (Figure 2 shows actuation device 140 pivotally attached at opposite sides to the defined first and second handle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikula (USPN 8925293) as applied to claims 26 in further view of Bian (US 2016/0037719).
Regarding claim 28, Mikula is lacking wherein the handle segment includes first and second handles perpendicular to a handle plane.  
	Bian discloses a walk behind and teaches first and second handles that extend upwards from a defined handle plane (Figures 1 and 4 shows handles 12 that may be repositioned perpendicular to a handle plane). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mikula by using perpendicular handles as taught by Bian for the purpose of satisfying different operational demands of different users.  

Claims 21, 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavond (USPN 3430423) in view of Kitchel (USPN 1389249).
Regarding claims 21, 22, 24, 25, 29 and 30, Lavond discloses a mower (10) comprising: a mower deck housing (22) shrouding a mower blade for cutting vegetation; wheels (5) secured to the deck housing to allow the mower to be rolled across a surface;  a handle assembly (20) having a first end with a pair of arms that are secured on opposite sides of the deck (Figure1), and the handle assembly having a second end that is spaced from the deck, the handle assembly defining a handle plane (The arms extend rearwardly and meet together within a handle plane).  
Lavond is lacking a mating component to allow for handle rotation. 
Kitchel discloses a similar mower and teaches a mating component (figure 4) with a plurality of slots (11) lying in a slot plane; a locking member (12) insertable into one of the plurality of slots, and a handle segment (8) rotatably mounted (via pin 9) to the mating component and rotatable in the slot 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lavond with a mating component to allow the handle to pivot laterally as taught by Kitchel for the purpose of mowing along a different path than that traveled by the operator.  

Regarding claims 26 and 31, the combination discloses wherein the handle segment includes a locking member actuation device (Kitchel 14) to causes the locking member to disengage from the mating component.

Regarding claims 23, 27 and 32, the combination discloses first and second handles (Kitchel 10) and the use of an actuation device (14). However the actuation device is not located on one of the handles.  
Examiner takes official notice that it is old and well known place actuation devices on the handles of a lawnmower for ease of operator access.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have merely placed the existing actuation device of the combination on one of the handles so an operator could easily access the actuation without letting go of the mowers handles.  

Claims 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavond (USPN 3430423) in view of Kitchel (USPN 1389249) as applied to claims 26 and 29 in further view of Bian (US 2016/0037719).
Regarding claims 28 and 33, the combination is lacking wherein the handle segment includes first and second handles perpendicular to a handle plane.  
	Bian discloses a walk behind and teaches first and second handles that extend upwards from a defined handle plane (Figures 1 and 4 shows handles 12 that may be repositioned perpendicular to a handle plane). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by using perpendicular handles as taught by Bian for the purpose of satisfying different operational demands of different users.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671